            Case 1:18-cv-10225-MLW Document 582 Filed 01/15/21 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                        )
LILIAN PAHOLA CALDERON JIMENEZ                          )
and LUIS GORDILLO, et al.,                              )
                                                        )
                                                        )
Individually and on behalf of all others
                                                        )
similarly situated,                                     )
                                                        )   No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,                 )
                                                        )
       v.                                               )
                                                        )
PETE GAYNOR, et al.,                                    )
                                                        )
                Defendants-Respondents.                 )
                                                        )

                            NOTICE OF WITHDRAWAL AS COUNSEL

       Pursuant to Local Rule 83.5.2(c), Counsel for Petitioners hereby notifies the Court of the

withdrawal of Matthew W. Costello as counsel in the above-captioned matter. After January 15,

2021, I will no longer be associated with Wilmer Cutler Pickering Hale and Dorr LLP

(“WilmerHale”). Petitioners will continue to be represented by WilmerHale, along with co-counsel at

the American Civil Liberties Union Foundation of Massachusetts, Inc. and attorney Kathleen M.

Gillespie, who remain attorneys of record in this case.




                                                    1
         Case 1:18-cv-10225-MLW Document 582 Filed 01/15/21 Page 2 of 2



                                       Counsel for the Petitioners

                                       /s/ Matthew W. Costello
Matthew R. Segal (BBO # 654489)        Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)        Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION         Jonathan A. Cox (BBO # 687810)
FOUNDATION OF MASSACHUSETTS, INC.      Allyson Slater (BBO # 704545)
211 Congress Street                    Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                       Matthew W. Costello (BBO # 696384)
(617) 482-3170                         Christina Luo (BBO # 705590)
                                       WILMER CUTLER PICKERING
Kathleen M. Gillespie (BBO # 661315)     HALE AND DORR LLP
Attorney at Law                        60 State Street
6 White Pine Lane                      Boston, MA 02109
Lexington, MA 02421                    Telephone: (617) 526-6000
(339) 970-9283                         Facsimile: (617) 526-5000
                                       kevin.prussia@wilmerhale.com
                                       michaela.sewall@wilmerhale.com
                                       jonathan.cox@wilmerhale.com
                                       allyson.slater@wilmerhale.com
                                       colleen.mccullough@wilmerhale.com
                                       matthew.costello@wilmerhale.com
                                       christina.luo@wilmerhale.com




Dated: January 15, 2021




                                         2
